     Case 1:13-cr-00246 Document 61 Filed 06/08/20 Page 1 of 4 PageID #: 459



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD


ERIC ALEXANDER HITT,

       Petitioner,

v.                                        CRIMINAL ACTION NO. 1:13-00246

UNITED STATES OF AMERICA,

       Respondent.

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is petitioner’s motion for this

court to reconsider its earlier judgment, (ECF No. 59), pursuant

to Federal Rule of Civil Procedure 59(e).            (ECF No. 60.)

       This court previously issued a Memorandum Opinion and Order

on February 12, 2020, denying petitioner’s motion to modify his

sentence.     (ECF No. 59.)     The court then held that petitioner’s

motion must be denied because Amendment 801 – the amendment to

the Sentencing Guidelines that petitioner relies upon as the

basis to modify his sentence         -   has not been given retroactive

applicability and because it is a substantive and not a

clarifying amendment.        (See id.)    The court also discussed why

Amendment 794, and the Fourth Circuit’s discussing of Amendment

794 in United States v. Carbajal, 717 Fed. App’x 234, 240-41

(4th Cir. 2018), was not relevant to this court’s analysis of

Amendment 801.       (See id. at p.8 n.3.)
   Case 1:13-cr-00246 Document 61 Filed 06/08/20 Page 2 of 4 PageID #: 460



       On February 24, 2020, petitioner filed the instant motion

to reconsider.      (ECF No. 60.)   Petitioner argues that the court

“erred in deciding that it does not have the authority to amend

[petitioner’s] sentence because it has deemed that Amendment 794

is not retroactive.”      (Id.)   Petitioner then argues that

Amendment 794 is substantive, that substantive rules are

generally retroactive, and thus that his sentence violates a

substantive rule and his sentence should be modified.            (See id.)

Nowhere in the motion does petitioner address Amendment 801.

(See id.)

       For the reasons that follow, petitioner’s motion to

reconsider is DENIED.

  I.     ANALYSIS

       “A Rule 59(e) motion may only be granted in three

situations: (1) to accommodate an intervening change in

controlling law; (2) to account for new evidence not available

at trial; or (3) to correct a clear error of law or prevent

manifest injustice.”      Mayfield v. NASCAR, Inc., 674 F.3d 369,

378 (4th Cir. 2012).      “It is an extraordinary remedy that should

be applied sparingly.”      Id. (citing EEOC v. Lockheed Martin

Corp., 116 F.3d 110, 112 (4th Cir. 1997)).

       The circumstances under which Rule 59(e) motions may be

granted are so limited that “[c]ommentators observe ‘because of

the narrow purposes for which they are intended, Rule 59(e)

                                     2
   Case 1:13-cr-00246 Document 61 Filed 06/08/20 Page 3 of 4 PageID #: 461



motions typically are denied.’”        Woodrum v. Thomas Mem’l. Hosp.

Found., Inc., 186 F.R.D. 350, 351 (S.D.W. Va. 1999)(citation

omitted).   The court construes that petitioner bases his Rule

59(e) motion on the third situation in which Rule 59(e) may be

invoked – to correct a clear error of law.

     Petitioner has not met his burden of showing that the court

committed clear error of law in its previous ruling.            First, the

court previously explained why Amendment 794 is irrelevant to

petitioner’s notion for sentence reduction.          Petitioner has not

provided the court with any binding case law showing that the

court committed clear error in so ruling.

     Second, petitioner cites Supreme Court caselaw which states

that substantive rules are generally retroactive.           See Whorton

v. Bockting, 549 U.S. 406, 416 (2007) (“A new rule applies

retroactively in a collateral proceeding only if (1) the rule is

substantive or (2) the rule is a ‘watershed rul[e] of criminal

procedure’ implicating the fundamental fairness and accuracy of

the criminal proceeding.’” (quoting Saffle v. Parks, 494 U.S.

484, 495 (1990))).     However, this line of caselaw refers to the

retroactivity of new rules of constitutional law as stated by

the Supreme Court; it does not relate to the retroactivity of

substantive versus clarifying amendments to the Sentencing

Guidelines.    Thus, again petitioner has not provided the court

with any binding case law showing that the court committed clear

                                     3
   Case 1:13-cr-00246 Document 61 Filed 06/08/20 Page 4 of 4 PageID #: 462



error in its earlier ruling that Amendment 801 is not

retroactively applicable in this case.

  II.   CONCLUSION

     For the foregoing reasons, petitioner’s motion, (ECF No.

60), for this court to reconsider its earlier judgment pursuant

to Rule 59(e) is DENIED.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record and any unrepresented

parties.

     IT IS SO ORDERED this 8th day of June, 2020.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                       4
